Citation Nr: 0840036	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-06 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for chronic lumbar 
strain, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from August 1971 through 
August 1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking an increased rating for his service-
connected chronic lumbar strain.  In September 2007, this 
matter was remanded in order to afford the veteran a VA 
examination to determine the current severity of his back 
disability, including an assessment of any neurologic 
findings.  The December 2007 VA examination report includes 
measurements of the veteran's limitation of motion, but is 
absent a discussion of the neurologic findings.  The veteran 
stated, according to the VA examiner's report, that he had 
"pain in his L-spine radiating down to bilateral lower legs 
and feet," along with "weakness."  The veteran also 
reported a loss of bowel control "three times in the last 
twelve months."  The examiner, however, entirely failed to 
assess the disabilities related to these neurologic symptoms.  
There is no discussion from a medical standpoint of the loss 
of bladder function or of the potential radiculopathy.  The 
nerve group involved was not identified and there was no 
discussion of the type of paralysis, if any.  In fact, the 
only opinion given was that the "current back condition is 
at least as likely as no caused by a result of the back 
condition identified in the veteran's C-file."  This opinion 
is essentially useless in this increased rating claim.  If 
any action required by a remand is not undertaken, or is 
taken in a deficient manner, appropriate corrective action 
should be undertaken. While the Board regrets the delay, 
another remand is required so that the veteran can be 
afforded an adequate VA examination. See Stegall v. West, 
11 Vet. App. 268 (1998).

Also, in Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008), 
the Court held in part that VA's duty to notify a claimant 
seeking an increased evaluation included advising the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Although 
several notification letters were issued in this matter, they 
do not comply with the Vazquez- Flores ruling. The veteran 
actually was not notified of any of the information required 
by Vazquez-Flores.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran of the evidence 
necessary to establish his claim, 
including notice that is in compliance 
with 
Vazquez- Flores v. Peake, 22 Vet. App. 37 
(2008).

2. Afford the veteran a VA examination 
that adequately discusses all aspects of 
his service connected chronic lumbar 
strain, with a discussion of all objective 
neurologic abnormalities, including, but 
not limited to radiculopathy, bowel or 
bladder impairment, and any other nerve 
involvement as found in 38 C.F.R. 
§ 4.124a.

3.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




